Citation Nr: 1632347	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-08 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Donald Donati, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from March 1970 to August 1972 with service in the Republic of Vietnam from August 1970 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, in which the RO granted service connection for PTSD and assigned a 50 percent disability rating.  The Veteran's appeal derives from his disagreement with the initial 50 percent disability rating assigned for his now service-connected PTSD. 

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in March 2014.  A copy of the transcript of this hearing has been associated with the claims file.  In June 2014, the Board determined that the Veteran had raised a claim for a TDIU as part of his claim for an initial increased disability rating for his service-connected PTSD and, including that as part of the appeal, remanded the Veteran's appeal for appropriate notice and development of the claims on appeal.  The Board finds that substantial compliance with the prior remand has been accomplished.  Substantial compliance with a remand order, not strict compliance, is required.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Therefore, the Board may proceed forward with adjudicating the Veteran's claims without prejudice to him.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 





FINDINGS OF FACT

1.  The Veteran's PTSD is productive of impairment of occupational and social functioning with deficiencies in most areas such as judgment, thinking, family relations, work and mood; but is not productive of total impairment of occupational and social functioning.

2.  The Veteran's service-connected PTSD does not prohibit him from securing and following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially the Board finds that, with respect to the claims discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Neither the appellant nor his representative has argued otherwise.


I.  Increased Rating for PTSD

Service connection for PTSD was established effective August 19, 2009.  The RO assigned an initial disability rating of 50 percent, which the Veteran disagreed with claiming that a higher disability rating is warranted.  

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's claim for a higher evaluation is an original claim that was placed in appellate status by his disagreement with the initial rating award.  In these circumstances, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits. When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Veteran's service-connected PTSD is evaluated under Diagnostic Code 9411.  The regulations establish a general rating formula for mental disorders.  38 C.F.R. § 4.130.  When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112   (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as a number between zero and 100 percent that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board notes that, effective August 4, 2014, VA implemented rules replacing references to the DSM-IV with the DSM-5.  The DSM-5 applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The Veteran's appeal was certified to the Board in April 2013.  Consequently, the DSM-5 is not for application in this appeal.  The Board notes that the last VA examination conducted in April 2015 utilized the DSM-5 criteria.

The amendments replace those references in the VA regulations to the DSM-IV with references to the recently updated DSM-5.  However, according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  

A 50 percent disability rating requires a showing of:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130.

After considering all the evidence of record, the Board finds that a disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD.  The Board notes that the evidence consists of the Veteran's statements and testimony, VA mental health treatment records from April 2009 through May 2015, an October 2010 private medical opinion and  VA examination reports from August 2010, March 2012 and April 2015.

The evidence shows that the Veteran's PTSD is essentially manifested by the full spectrum of PTSD symptoms:  anxiety; nightmares; intrusive thoughts; flashbacks; chronic sleep impairment; hypervigilance; exaggerated startle response; irritability; anger; suspiciousness; avoidance of distressing thoughts and memories about Vietnam; avoidance of people, places and things that remind him of Vietnam; emotional numbing; isolation/social withdrawal; estrangement from family and friends; and impaired concentration.  He also has depression symptoms as a result of his PTSD including depressed mood, anhedonia, crying spells, feelings of hopelessness and helplessness, low energy, low motivation, low self-esteem, and variable appetite.  The record also shows the Veteran has a long history of polysubstance abuse that is in remission.  He has been sober since April 2009 when he sought treatment at VA and went through outpatient substance abuse treatment.

Significantly, however, the Board finds that a 70 percent disability rating is warranted because the VA examinations show that the Veteran, as a result of his service-connected PTSD, is also neglectful of his personal appearance and hygiene; has occasional passive suicidal thoughts without plan or intent; has difficulty in adapting to stressful circumstances; and is unable to establish and maintain effective relationships.  These are specific criterion listed within the 70 percent rating criteria.  

Furthermore, the Board notes that the August 2010 VA examiner assigned a GAF score of 48, which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV at 44-47.  In addition, the August 2010 VA examiner not only indicated that the Veteran had reduced reliability and productivity due to his PTSD symptoms, but also found that his PTSD symptoms resulted in deficiencies in most areas such as judgment, thinking, family relations, work and mood, which is consistent with the criteria for a 70 percent disability rating.  

The Board acknowledges that the March 2012 and April 2015 VA examiners opined that the Veteran's PTSD caused only mild to moderate impairment of occupational and social functioning, which findings are more consistent with the 30 or 50 percent rating criteria.  However, the Board finds that such findings are inconsistent with the list of symptoms the Veteran reported and the examiners checked on the Symptoms List.  Consequently, the Board gives the Veteran the benefit of the doubt and focuses on his symptoms in rating his PTSD, which the Board notes are consistent among the three examinations.

The Board finds, however, that a 100 percent disability rating higher is not warranted because the evidence fails to show the Veteran has total occupational and social impairment.  The Board acknowledges that the Veteran has stated that he stopped working in the early part of 2012 due to his PTSD; however he has submitted no evidence to support this report despite being asked to do so.  The medical evidence show the Veteran was working at least part-time as a truck driver into 2012 and that when he was not working it was most often due to a lack of work rather than related to any mental health problems.  At the last VA examination in April 2015, the Veteran reported he quit working "because of headaches and having "memory problems," although there is nothing in the VA treatment records to supplement this statement.  An inquiry to the Social Security Administration resulted in being advised that the Veteran began receiving Social Security payments in December 2013 but not based on disability so they must be based on age.  The Veteran confirmed that fact at the March 2014 hearing.   In addition, the evidence indicates that he lives alone, is twice married but divorced from his first wife and separated from his second wife.  He has three children with whom he does not have good relationships, has seven siblings but only retains a normal relationship with one sister and has a normal relationship with his mother although he may not visit with them frequently, and has no friends.  Furthermore, the VA examiners have opined that the Veteran does not have total occupational and social impairment.  

Thus, the evidence does not clearly establish that the Veteran's PTSD causes total impairment of his occupational functioning.  He clearly was able to work part-time through 2009 to 2012, and he stopped working sometime between early 2012 and December 2013 when he started receiving Social Security retirement benefits.  However, what is not clear is that the Veteran stopped working because of his PTSD.  The evidence does appear to indicate he had some issues on the job, mostly relational issues with coworkers and supervisors.  However, whenever the Veteran reported he was not working it was due to work not being available for one reason or another.  He never reported any current instance of having any interpersonal difficulties that interfered with his occupational functioning.  As for his social functioning, although it appears the Veteran has significant impairment in that he was essentially estranged from most of his family members and reported having no friends, it appears he had been able to maintain some familial relationships (mostly with a sister and his mother) even though he did not have much interaction with them.  

Furthermore, the evidence does not show that the Veteran's PTSD is manifested by the symptoms listed in the criteria for a 100 percent disability rating or by symptoms of like severity.  The evidence shows the Veteran's thought processes and communication have consistently been intact.  Although the Veteran has reported hallucinations, there have been no objective findings that he experiences hallucinations nor is there any indication that any hallucinations he reports have been persistent.  Likewise, there is absolutely no evidence to establish he has had any delusions, disorientation to time or place, or impairment in memory.  Finally, although as previously mentioned, the Veteran is neglectful of his personal hygiene, he does not have the intermittent inability to perform activities of daily living due to his PTSD.  He admits he simply just does not keep up with things because he lacks motivation to do so rather than that he is unable to perform these tasks.  Thus, as previously discussed, the Veteran symptoms squarely fit within the range of the criteria for a 70 percent disability rating.

Finally, the Board finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted in the present case.  The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected PTSD.  The Veteran's disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).   

Therefore, after considering all the evidence of record, the Board finds that the preponderance of the evidence is in favor of finding that a disability rating of 70 percent, but no higher, is warranted for the Veteran's service-connected PTSD.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, granted to that extent only.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient  additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  

To establish a total disability rating based on individual unemployability, there must be an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.  

The Veteran is service-connected for only one disability and that is for his PTSD, evaluated by this decision as 70 percent disabling.  Thus, he meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must still show that the Veteran is unable to pursue a substantially gainful occupation due to his service-connected disability.  

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).   Factors to be considered are the veteran's education, employment history and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

In its June 2014 remand, the Board found that the Veteran had raised a claim for a TDIU as part of his claim for an increased disability rating for his service-connected PTSD and, therefore, included that issue as part of his appeal and remanded it for further development.  In October 2014, the Veteran was sent a letter advising him of what he needed to submit in order to support his claim for a TDIU.  Shortly thereafter, he submitted a VA Form 21-8940, the application form for TDIU claims, indicating that he had been employed from 2000 to 2012 at one company.  VA sent that company a VA 21-4192, Request for Employment Information in Connection with Claim for Disability.  It was returned to VA without being completed.  In April and May 2015, the Veteran's attorney advised VA that the Veteran could not have this form filled out because he owned the company he worked for and that he had requested an itemized work history from Social Security but had not received this yet but would submit it upon receipt.  He further advised that the Veteran no longer runs this company but that his son-in-law took over the business in early 2012.  In May 2015, VA sent the Veteran a letter requesting he submit specific information regarding his self-employment.  (This letter was copied to his attorney.)  To date, no response has been received from the Veteran.

Consequently, the Veteran has failed to provide the information requested by VA related to veterans with self-owned businesses despite being asked to do so.  Such information is necessary in order to appropriately adjudicate the Veteran's claim for a TDIU.  However, the Veteran has presented no evidence other than his own statements and testimony with regard to his self-employment whether they be directly to VA or seen in the medical evidence, which statements are contradictory as to the type of employment (i.e., whether employed by others versus self-employed).  That evidence also does not establish a clear date as to when the Veteran discontinued working.  The Veteran's attorney indicated that the Veteran was seeking information from Social Security as to an itemized work history but the Veteran has not submitted any such information.  Nor has the Veteran submitted any income information such as W-2s, tax returns, etc. to establish his income levels, employment history, etc. to assist VA in determining when he was employed and the extent of his employment and when he stopped working.  

The Board notes that it is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Where a veteran has filed a claim for benefits and has information relating to that claim, he cannot passively sit by and do nothing, but should help VA in developing his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (the duty to assist is "a two-way street").  Thus, the Board finds that the Veteran's failure to cooperate with VA and provide the necessary information and evidence to support his claim has greatly hindered the Board's ability to fully adjudicate his claim as there is a lack of evidence upon which a decision can be rendered.

The evidence establishes that the Veteran has been in receipt of Social Security benefits based on age since December 2013.  The last reference to the Veteran working in the medical evidence is in the March 2012 VA examination at which he reported he had worked one month before but continued to work as a part-time self-employed truck driver.  At the March 2014 Board hearing, despite being asked directly when he quit working, the Veteran vaguely gave only the year of 2012.  At the April 2015 VA examination, the Veteran reported he quit working "two to three years ago" because of headaches and problems with his memory; however, VA treatment records do not show treatment for headaches around that time and there are no subjective reports noted or objective findings made of memory problems related to his service-connected PTSD.  The Veteran reported on his VA 21-8940 that he last worked in February 2012 without providing the specific date or supporting documentation.  His attorney has reported that the Veteran was self-employed and his son-in-law took over his business in early 2012.  No supporting documentation has been provided.

Thus, the Board acknowledges there is some evidence indicating that the Veteran may no longer be working.  However, the evidence fails to demonstrate when he actually stopped working.  More significantly, the evidence fails to demonstrate that the reason he stopped working is due to his service-connected PTSD.  None of the VA examiners opined that the Veteran's PTSD caused him to be unable to secure or follow a substantially gainful occupation.  Clearly, at the first two examinations, this was because the Veteran was working.  As for the last examination, the April 2015 VA examiner specifically opined that the Veteran's psychiatric condition does not impair his ability to engage in physical and sedentary forms of employment.  Moreover, after his initial presentation and treatment for polysubstance abuse, the VA mental health treatment notes consistently show a GAF score of 55 was assigned, which the Board notes is not indicative of a level of occupational impairment that would preclude employment.  See DSM-IV at 44-47 (A GAF score of 51-60 contemplates moderate difficulty in occupational functioning (e.g., conflicts with peers or co-workers). ).  Furthermore, none of the VA treatment records indicate that the Veteran's treating physicians thought him to be unemployable.

The Board recognizes that, in October 2010, the Veteran submitted to the RO a form entitled, "Medical Opinion Regarding Ability To Do Work Related Activities (Mental)," completed by one of his treating physicians in which the physician noted that the Veteran essentially was "unable to meet competitive standards" or had "no useful ability to function" in most mental abilities and aptitudes listed.  This report, however, is merely a checklist.  The physician gave no explanation to the opinions expressed therein as to the Veteran's functional impairments despite the fact that the options checked appear to be inconsistent with the occupational functioning indicated by the GAF score of 55 he had previously assigned as seen in his treatment records.  Furthermore, his treatment notes do not indicate the Veteran had problems with memory, understanding, concentration, decision-making, attention, etc.  Consequently, without further explanation, this physician's opinion as to the Veteran's ability to do work related activities lacks probative value to establish he was unable to secure and follow a substantially gainful occupation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Furthermore, the Board notes that, around the time this medical opinion was provided, the Veteran had reported continuing to work part-time and not reporting any problems with that work.  See August 2010 VA examination report.  

Consequently, although there is some evidence of record to indicate the Veteran is not be working, the Board finds the preponderance of the evidence is against the Veteran's claim because the evidence fails to establish when the Veteran actually stopped working and that he is unable to secure and follow a substantially gainful occupational due to his service-connected PTSD.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Veteran's claim is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial increased rating of 70 percent for service-connected PTSD is granted, subject to controlling regulations governing the payment of monetary benefits.

Entitlement to a TDIU is denied.





____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


